Case 1:19-cv-00715-LO-IDD Document 80 Filed 09/16/19 Page 1 of 1 PagelD# 1002

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Alexandria Division

 

 

| L ef

 

 

SEP | 6 2019

 

 

CLERK, U.S. DISTRICT COURT
ALEXANDRIA, VIRGINIA

 

JUUL LABS, INC., )
)
Plaintiff, )
)
v. ) Civil Action No. 1:19-ev-715 (LO/IDD)
)
THE UNINCORPRATED )
ASSOCIATIONS IDENTIFIED IN )
SCHEDULE A, )
)
)
Defendants. )
)
ORDER

This MATTER is before the Court on Defendant Jason Kim’s Request/Motion for

Extension of Time to File Answer [Dkt. No. 73]. It is hereby

ORDERED that Defendant’s Motion is DENIED as moot. The Motion is denied as

moot because Parties filed a Stipulation of Dismissal with Prejudice as to the Defendant.

The Clerk is directed to forward copies of this Order to all counsel of record.

ENTERED this 16" day of September 2019.

« COL /s/

 

Ivan D. Davis

United States Magistrate Judge

Alexandria, Virginia

 

 
